Title: To Benjamin Franklin from John Paul Jones, 16 January 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Alliance Carone January 16th: 1780
I wrote to you from the Texel the 29th of Novr: and the 13th of December— I left the Texel in such haste that I had but time to write a Line to Mr De Neufville with another of which the inclosed is a Copy to Mr: Dumas who I trust has agreeable to his promise transmitted to you every necessary information respecting my Situation until that time.— I made my passage safe thro’ the Channel notwithstanding all the Watchfulness of the many Ships which the Enemy had employed in Squadrons for three Months to Cut off my retreat— Had the ship been in a Condition to have Sustained Stormy Weather I should have given our Enemies fresh Alarms and would I think before this time have made some good Prizes and taken a number of Prisoners.— But to my great disappointment both Sails and Rigging are in so bad a Condition thro’ want of former Care that it would have been impossible to Sustain such Gales as I must have expected on that Rude Coast at this season— I determined therefore to establish my Cruize for a Short time in a more hospitable Climate where I was in hopes of intercepting some of the Enemies outward bound Trade— In this however I have hitherto been unsuccessfull and have only met with Neutral Colours since I passed Ushant tho’ we have seen a Vast number of Ships.
On the 9th Currt: meeting with a Brigantine from Liverpool for the Streights under Dutch Colours and the Master who then took us for English, having Certified in writing that the Cargo (fifty Six tons of Lead and Eleven hundred barrels of Red Herrings) was the property of a House in Liverpool &c— I ventured to put on board an Assistant Navigator with some men and requested the Master to Steer for America where whoever may be deemed the owner his Cargo will Answer better than in Europe especially the Lead which I am persuaded is in great Demand— I was induced also to take this Step on finding that the Vessell had been built in America and having been sent into Liverpool as a prize had in a very Short time Sailed again as a Dutchman! for we know that Dutchmen do not buy and fit out Ships in Foreign Ports.— And it is Vexatious enough to see the Enemy carrying on half their Trade under Neutral Colours as in the within Certificate which I took on meeting with Another American built Ship under Portuguese Colours bound from St. Ubes for Ireland and which I should have sent for America had it not been for the Severity of the Proclamation of Congress against meddling with Neutral Colours—
Having met with very severe Weather off Cape Finistre and my Water running Short and being very bad in Quality I have this evening Anchored here where after Scrubing the Bottom and taking in a little Water I shall again proceed and Cruize towards the Port of my destination in France.
As this Ship received great damage since demanded by the Court, they Cannot in honor or Justice refuse to be at the expence of fitting her out when she Arrives.—
With the highest Sentiments of Esteem & Affection I am your Excellencies most Obliged and most humble Servt
Jno P Jones
His Excellency B. Franklin Esqr. &c. &c.—
 Notation: J. P. Jones Jany. 16: 1779